DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Nicholas J. Zepnick on 07/06/2022.
The application has been amended as follows: 
Claim 1, line 10: the word “assembly” has been deleted and replaced by the word - - protrusion - -. 
Claim 9, line 3: the second recitation of article “the” has been deleted.
Claim 11, line 1: the word - - first - - has been inserted before the word “rod”.
Claim 13, line 5: the word - - second - - has been inserted before the word “rod”.
Claim 13, line 9: the word - - second - - has been inserted before the word “rod”.
Claim 14, line 4: the word - - second - - has been inserted before the first recitation of the word “rod”.
Claim 14, line 4: the word - - second - - has been inserted before the second recitation of the word “rod”.
Claim 14, line 5: the word - - second - - has been inserted before the word “rod”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The recitation “wherein the prop is selectively repositionable between: a stowed position in which the prop does not engage the engagement surface when the platform is lowered; a deployed position in which (a) the prop engages the engagement surface when the platform is lowered and (b) the prop engages the stop surface; and a loaded position between the stowed and deployed positions, wherein the prop is configured to be in the loaded position when the prop supports the platform, and wherein the prop is biased toward the deployed position when the prop is in the loaded position” in addition to the rest of the limitations of claim 1 reads over the prior art; where the prop of the closest prior art Blasdell (5145029) does not exhibit a loaded position when the prop supports the platform and the prop is biased toward the deployed position, since, the shape/design of the prop of the current invention that results in the positioning of the center of gravity is what accomplishes this feature and since the prop of Blasdell can only be biased toward the stowed position when in the loaded position by the presence of weight 59 and handle 58.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634